—Appeal by the de*246fendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 28, 1997, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, after, a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (People v Webber, 184 AD2d 540; People v Reilly, 128 AD2d 649). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention in his supplemental pro se brief, the defendant was not deprived of the effective assistance of counsel (see, People v Hobot, 84 NY2d 1021). The defendant, after protracted discussions with the court, waived his right to a jury trial on the record in open court. To the extent this claim is premised on a statement purportedly made by the defendant’s counsel promising him that if he waived his right to a jury trial he would be acquitted, it is based on matter which is dehors the record and may not be considered on this appeal (see, People v Bartlett, 215 AD2d 489).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). S. Miller, J. P., Ritter, Florio and H. Miller, JJ., concur.